OPINION OF THE COURT EN BANC
WELCH, Judge:
This guilty plea-unauthorized absence case1 raises a significant issue concerning pretrial confinement. We must determine whether County of Riverside v. McLaughlin, — U.S. -, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991) applies to the U.S. Armed Forces.2 We conclude it does, based on the following reasoning.
I. THE HOLDING IN COUNTY OF RIVERSIDE V. MCLAUGHLIN
The case was a class action challenging the manner in which the county provided probable cause hearings for persons arrested without a warrant. Under the county’s procedures, weekends and holidays were not counted when determining whether an arrested person was afforded a probable cause determination without unnecessary delay under the county’s “two-day” arraignment policy. Thus, over the Thanksgiving holiday, it was possible to have a seven day delay between arrest and a determination of probable cause for arrest.
The Supreme Court granted certiorari to resolve a conflict among four circuit courts of appeals as to the meaning of a “prompt” probable cause determination under the requirements of Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975). Gerstein held that the Fourth Amendment requires a prompt judicial determination of probable cause as a prerequisite to an extended pretrial detention following a warrantless arrest.
After noting that the vague standard of Gerstein (i.e., “prompt”) simply had not provided sufficient guidance, the Court stated:
Our task in this case is to articulate more clearly the boundaries of what is permissible under the Fourth Amendment. Although we hesitate to announce that the Constitution compels a specific time limit, it is important to provide some degree of certainty so that States and counties may establish procedures with confidence that they fall within constitutional bounds. Taking into account the competing interests articulated in Gerstein, we believe that a jurisdiction that provides judicial determinations of probable cause within 48 hours of arrest will, as a general matter, comply with the promptness requirement of Gerstein. For this reason, such jurisdictions will be immune from systemic challenges.
— U.S. at-, 111 S.Ct. at 1670.
The Court then established a “bright line” presumption:
Where an arrested individual does not receive a probable cause determination within 48 hours, the calculus changes. In such a case, the arrested individual does not bear the burden of proving an unreasonable delay. Rather, the burden shifts to the government to demonstrate the existence of a bona fide emergency or other extraordinary circumstances. The fact that in a particular case it may take longer than 48 hours to consolidate *1080pretrial proceedings does not qualify as an extraordinary circumstance. Nor, for that matter, do intervening weekends. A jurisdiction that chooses to offer combined proceedings must do so as soon as reasonably feasible, but in no event later than 48 hours after arrest.

Id.

II. PROCEDURES FOR REVIEW OF PRETRIAL CONFINEMENT UNDER THE RULES FOR COURTS-MARTIAL
Rule for Courts-Martial (R.C.M.) 305 includes specific requirements for pretrial confinement of service members, including a first step “72-hour” rule followed by a second step “7-day” rule. Specifically:
A. R.C.M. 305(h)(2)(A) requires that “[n]ot later than 72 hours after ordering a prisoner into pretrial confinement, or after receipt of a report that a member of the commander’s unit or organization has been confined, the commander shall decide whether pretrial confinement will continue.” R.C.M. 305(h)(2)(B) directs that the commander order release of the prisoner unless the commander believes that there is probable cause for continued confinement, based upon standards stated in the Rule.
B. R.C.M. 305(i)(l) requires that “[a] review of the adequacy of probable cause to believe the prisoner has committed an offense and of the necessity for continued pretrial confinement shall be made within 7 days of the imposition of confinement.” R.C.M. 305(i)(2) requires that this review be made by a “neutral and detached officer appointed in accordance with regulations prescribed by the Secretary concerned.”
C. Exceptions to the above requirements are authorized by R.C.M. 305(m) (n.b., based on operational requirements and confinement of personnel at sea).
The above cited rules were drafted to comport with the requirements of Gerstein and decisions of the Court of Military Appeals, including Courtney v. Williams, 1 M.J. 267 (C.M.A.1976). Analysis, R.C.M. 305, MCM, App. 21-16.
III. PRECEDENT OF THE COURT OF MILITARY APPEALS
In Courtney v. Williams, the Court of Military Appeals reviewed a petition for extraordinary relief challenging the legality of the petitioner’s pretrial confinement. After quoting from Gerstein and observing that the UCMJ provided no procedure for reviewing the probable cause determination made by a person ordering pretrial confinement of a service member, the Court held that a neutral and detached magistrate must decide whether there is probable cause for such pretrial confinement (and whether the service member should be confined). Most importantly, the Court stated:
We believe that those procedures required by the Fourth Amendment in the civilian community must also be required in the military community. We discern no' considerations of military necessity that would require a different rule. Moreover, respondents conceded during oral argument Gerstein’s applicability to the military.
Courtney, 1 M.J. at 270.
The Court of Military Appeals’ deference to Gerstein has been evidenced in decisions further defining the meaning of Courtney v. Williams. For example, in United States v. Lynch, 13 M.J. 394 (C.M.A.1982), the Court announced that “[i]n light of Gerstein v. Pugh” the Court believed that three categories of officials were constitutionally qualified to be judicial officers who could make the pretrial confinement probable cause decisions (i.e., a military judge, a military magistrate empowered by service regulations, and any other person authorized by the UCMJ to confine who is not directly or particularly involved in the command’s law enforcement function). 13 M.J. at 397. See also United States v. Stuckey, 10 M.J. 347 (C.M.A.1981); United States v. Malia, 6 M.J. 65 (C.M.A.1978).
A Court of Military Review is not generally free to ignore a precedent established by the Court of Military Appeals. United States v. Jones, 23 M.J. 301, 302 (C.M.A. 1987). In our opinion, this requirement to follow precedent is particularly important in cases involving constitutional issues. *1081Because we believe the Court of Military Appeals has established the precedent that Gerstein is applicable in the Armed Forces, and Gerstein involves a constitutional issue, we conclude that we must follow that precedent. Since we must follow Gerstein, we logically conclude that we must also follow a decision of the Supreme Court further defining the meaning of terms in Gerstein, unless otherwise directed by the Court of Military Appeals.
IV. EFFECT OF PRECEDENT ON R.C.M. 305
The Government agrees with the appellant that his commanding officer’s “72-hour” review, by itself, did not satisfy the requirements of Gerstein and County of Riverside v. McLaughlin. However, for clarification, we hold that a commanding officer’s review within 72 hours of pretrial confinement of a member of his or her command (i.e., the review required by R.C.M. 305(h)(2)) does not satisfy the requirement for a prompt determination of probable cause for confinement by a neutral and detached officer. See Lynch, supra.
Additionally, based on precedent discussed above, we join the United States Army Court of Review (en banc) in holding “that the seven-day time requirement for the review of probable cause for pretrial confinement as required by R.C.M. 305(i)(l) will not pass constitutional muster.” United States v. Rexroat, 36 M.J. 708, 712 (A.C.M.R.1992). More precisely, we hold that when a service member does not receive a probable cause determination within 48 hours of being placed in pretrial confinement, the burden shifts to the Government to demonstrate the existence of a bona fide emergency or other extraordinary circumstances justifying the failure to provide such a determination.
Lastly, we hold that the combination of the two requirements imposed by the “72-hour” rule of R.C.M. 305(h)(2) and the “7-day” rule of R.C.M. 305(i)(l) does not satisfy the requirements imposed by precedential decisions cited above. This determination is made to address an argument made by the Government during oral argument that is not fully presented in the Government’s brief (i.e., that the two-step process in its entirety satisfied the requirements for a prompt review by a neutral and detached officer, and was appropriately created by the President after due consideration of numerous factors related to confinement of military personnel that have no parallel in civilian society).
V. COMMENTS ON VIEWS OF THE MINORITY
In contending for conclusions contrary to those stated above, the dissenters advance the argument, inter alia, that the President has properly acted pursuant to authority granted him by Article 36, UCMJ, 10 U.S.C. § 836; that the rights of service members under the Bill of Rights may be slightly different from the rights of civilians; and that the President signed R.C.M. 305 after considering numerous factors relating to confinement of military personnel (e.g., their pay continues while confined, they have defense counsel available, their commanders can make determinations concerning searches and seizures of property, and their commanders may have other pressing military responsibilities that limit the ability to provide a probable cause determination within 48 hours of confinement). We acknowledge that this logic has a certain appeal to us (see Judge Cox’s concurring with modest reservations opinion in United States v. Lopez, 35 M.J. 35 (C.M.A.1992) and Judge Cook’s dissenting opinion in the 2-1 decision in Lynch, supra at 398-399). That said, we repeat that we feel bound by the precedent of the Court of Military Appeals discussed above. See generally Payne v. Tennessee, — U.S. -, -, 111 S.Ct. 2597, 2610, 115 L.Ed.2d 720 (1991) (recent comments of the Supreme Court concerning the doctrine of stare decisis).
In rejecting the views of the minority, we have also considered the comment in Courtney v. Williams concerning the applicability of the Bill of Rights to persons in the military: “[t]he burden of showing that military conditions require a different *1082rule than that prevailing in the civilian community is upon the party arguing for a different rule.” Courtney, 1 M.J. at 270. In our opinion, the Government has not shown in either its brief or oral argument that military conditions require a different rule than that which prevails in the civilian community. Additionally, we cannot ignore the fact that a “48-hour” rule has been in effect in the U.S. Army since 24 May 1991, apparently without significant adverse consequences. See Rexroat, 36 M.J. at 712 n. 5 (message from Army TJAG to field).
Additionally, we have considered the practical consequences of our decision with regard to the transportation, confinement, and processing of absentees at locations around the country and world far from the absentees’ duty stations. See United States v. Ballesteros, 29 M.J. 14 (C.M.A. 1989). Although we do not have answers for every combination and permutation of absentee problems that may arise, we are confident that the practical problems associated with the movement of absentees under guard across the country will normally provide adequate reasons for rebutting the presumption created by County of Riverside v. McLaughlin.3
VI. EFFECT OF PRECEDENT ON THE CASE AT BAR
Appellant was arrested by civilian police on 29 March 1991 based on his status as an absentee, and held by them on behalf of military authorities until 4 April 1991. Appellant agrees that he was not entitled to credit for illegal pretrial confinement during that period because County of Riverside v. McLaughlin was not decided until 13 May 1991. Brief for Holloway at 11 n. 11.
At the 15 October 1991 trial, appellant was awarded credit for pretrial confinement from 29 March through 4 April 1991, and from 1 August through 14 October 1991 based on United States v. Allen, 17 M.J. 126 (C.M.A.1984). The judge denied the appellant’s motion for additional credit for illegal confinement during his second period of pretrial confinement based on the asserted violation of the holding in County of Riverside v. McLaughlin. We interpret the judge’s comments on pages 64 and 65 of the record as a finding by him that County of Riverside v. McLaughlin does not apply in the military. For the reasons stated above, we find that the judge’s conclusion was erroneous.
Appellant acknowledges that the Government’s failure to provide him a timely review after his second period of confinement did not result from any purposeful action by the Government. However, he argues that R.C.M. 305(k) entitles him to three days credit in addition to Allen credit already given (based on confinement on 1 August 1991, followed by passage of the 48-hour “deadline” on 4 August 1991, and a magistrate’s hearing on 7 August 1991). Brief for Holloway at 11. The Government responds that no additional credit should be given because the Government followed existing regulations, and R.C.M. 305(k) only provides remedies for violations of four cited subsections of R.C.M. 305(k). However, the Government agrees that if we conclude some type of credit is required for a violation of the holding in McLaughlin, then day-for-day administrative credit, similar to the formula offered by R.C.M. 305(k), is appropriate, and, since appellant has already served his adjudged confinement, a corresponding reduction in forfeitures should be awarded. Brief for the Government at 18.
We specifically find that the bad-conduct discharge adjudged was appropriate. However, we conclude that appellant should receive some relief from this Court based upon the Government’s failure to afford him a prompt probable cause determination after he was confined on 1 August 1991. In our opinion, a day-for-day credit, based on the formula offered by R.C.M. 305(k), is appropriate. Since appellant has served his adjudged confinement, we reassess the sentence on the basis of the error noted, the entire record, and *1083United, States v. Sales, 22 M.J. 305 (G.M.A. 1986), and affirm only so much of the sentence as stated below (n.b., our decretal paragraph directs an appropriate reduction in forfeitures intended to reduce the appellant’s forfeitures by the equivalent of approximately three days of base pay due a service member in pay grade E-2). See United States v. Strickland, 36 M.J. 569, 571 (A.C.M.R.1992), and United States v. Keith, 36 M.J. 518, 519 (A.C.M.R.1992), and cases cited therein.
Except as noted above, we conclude that the findings and sentence are correct in law and fact and that no error prejudicial to the substantial rights of the appellant was committed. Accordingly, we reassess the sentence and affirm the findings and only so much of the sentence as extends to confinement for four months, reduction to pay grade E-l, a bad-conduct discharge, and forfeiture of $475 pay per month for four months.
Senior Judges FREYER and STRICKLAND and Judge MOLLISON, concur.

. The appellant was tried by special court-martial on 15 October 1991. Based on pleas of guilty, he was convicted of three violations of Article 86, Uniform Code of Military Justice (UCMJ) Article 86, 10 U.S.C. § 886 (unauthorized absences from 4 January 1990 to 29 March 1991, 19 May to 17 July 1991, and 18 July to 1 August 1991). The judge sentenced him to confinement for four months, forfeiture of $500 pay per month for four months, reduction to pay grade E-l, and a bad-conduct discharge.


. After this case arrived without assignments of error, we specified two issues:
I. ARE THE PRETRIAL CONFINEMENT REVIEW PROVISIONS IN R.C.M. 305(h)(2)(A) AND (i)(l) TIMELY IN LIGHT OF COUNTY OF RIVERSIDE v. McLAUGHLIN, — u.s. —, in S.CT. 1661?
II. IF NOT, WHAT RELIEF IS APPROPRIATE FOR A VIOLATION OF THE TIME LIMIT ESTABLISHED IN McLAUGHLIN?


. If R.C.M. 305 is revised in light of McLaughlin, it would be useful to have set out those circumstances which would normally rebut the McLaughlin presumption.